DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 5 & 12 - 18.  Claims 6 - 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 04/02/2021. 
Applicant’s arguments are that Examiner can search and examine the entire application without serious burden.  
However: Group 1 claims were classified in F16B21/06 where as of writing this rejection has 712 pieces of art, Group 2 was classified in F16B39/04, where as of writing this rejection has 1048 pieces of art, and Group 3 was classified in F16B39/02. where as of writing this rejection, has 596 pieces of art. The combined search would be a burden.
Further, Groups 1, 2 and 3 were directed in scope to three different statutory classes. Applicant’s arguments are not found to be persuasive because the differences explained above and the different classifications of the groups will create a serious search burden for the Examiner. The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2,460,131 J. F. Kendrick (‘Kendrick hereafter), 
U.S. 6,036,804 Rayburn et al. (‘Rayburn hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 18 are currently being examined. 
Claims 6 - 11 have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 12 – 15 & 17 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2,460,131 J. F. Kendrick (‘Kendrick hereafter).

Regarding Claim[s] 1, ‘Kendrick discloses all the claim limitations including: A nut restrainer (‘Kendrick, #15b) for inserting a nut (‘Kendrick, #25) within the nut restrainer and thereafter affixing the nut restrainer to a substrate plate (‘Kendrick, Fig 7 shows the system of nut and nut restrainer fixed to a substrate plate) over a bolt hole (‘Kendrick, Col 1, ln 8 – 22, invention concerned with locking, fastening, threaded bodies, threaded shanks screws, and other male members and threaded bodies such as nuts and collars and machined parts, Fig 7 shows bolt hole), 
for subsequent installation of a bolt (‘Kendrick, #23) with access from only one side of the substrate plate (‘Kendrick, #10 (base/ substrate plate), Fig 1, one side access), the nut restrainer (‘Kendrick, Fig 7, #15b) comprising: and
a substantially cup-shaped portion of material having an interior profile and having a top plane  disposed away from a substrate plate (104) (‘Kendrick, Figs 5 & 7, #15b);
the interior profile comprising a circular profile section and a regular hexagonal profile section (‘Kendrick, Figs 6 & 7, #15b shows hexagonal profile and a circular profile offset from the center hole), 
the regular hexagonal profile section accepting insertion of a nut  (‘Kendrick, Fig 5); 
wherein the nut (‘Kendrick, Fig 5, #25) inserted into and restrained with the nut restrainer has freedom of movement in all lateral directions (‘Kendrick, Fig 5, near #18 shows freedom of movement), 
Except ‘Kendrick is silent regarding: substantially equal to a bolt hole tolerance;
However, to modify the clearance for the freedom movement, would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
wherein the top plane of the nut restrainer has at least one centering protrusion (‘Kendrick, Fig 5, centering protrusions are near #15a, #19, #18 and #17), 
each centering protrusion having a shape and a thickness, 
the shape of each centering protrusion having an arced inner portion (‘Kendrick, Fig 5, centering protrusions are near #15a, #19, #18 and #17), 
the arced inner portion of each centering protrusion substantially sharing  a same focus point substantially coincident with the center of the bolt hole  (‘Kendrick, Fig 6, focus point at center of hole), 
the shape and thickness of each centering protrusion (116) allowing each centering protrusion to bend so as not to impede a tip of the bolt if the bolt extends past the nut and comes into contact with the at least one centering  protrusion during and after tightening (‘Kendrick, Fig 5, centering protrusions bend in a diaphragm manner, similar to a Belleville washer, and Fig 5 shows tip near #26, tip would not be impeded); and 
wherein no nut restrainer material prevents direct contact between any of the following: the nut and a washer (‘Kendrick, Col. 4, ln 29 – 32, locking washers may be given), a washer and a material of the substrate plate,
a shank of the bolt and the substrate plate, 
or a shank of the bolt and a fastened plate (‘Kendrick, Fig 5).

Regarding Claim[s] 2 & 15, ‘Kendrick, discloses all the claim limitations including: regular hexagonal profile section has filleted vertices (‘Kendrick, Fig 6, shows fillets at hex corners), each of the filleted vertices having a common radius (‘Kendrick, Fig 6, shows radii to be similar), 
the common radius of each of the filleted vertices being substantially equal to the bolt hole tolerance. ‘Kendrick, Figs 6 & 7 show the radii, however, is silent regarding the vertices being equal. 
However, to modify the radii to be equal would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
the filleted vertices ensuring that the freedom of movement of the nut is substantially equal in all lateral directions (‘Kendrick, Fig 6), 
the regular hexagonal profile section having a width substantially equal to  a sum of a nut width plus twice the bolt hole tolerance (‘Kendrick, Fig 6).

Regarding Claim[s] 4 & 17, ‘Kendrick discloses all the claim limitations including: there are two centering protrusions (‘Kendrick, Fig 5, centering protrusions are near #15a, #19, #18 and #17), and wherein the centering protrusions are connected to the balance of the nut restrainer material by isthmuses (‘Kendrick, Fig 5, centering protrusions are shown to be connected by material on both sides forming a link between the areas).
Regarding Claim[s] 12, ‘Kendrick, discloses all the claim limitations including: A nut restrainer (‘Kendrick, #15b) configured to receive a nut (‘Kendrick, #25), 
be affixed to a substrate plate over a bolt hole, and receive subsequent installation of a bolt with access from only one side of the substrate plate, the nut restrainer (‘Kendrick, Col 1, ln 8 – 22, invention concerned with locking, fastening, threaded bodies, threaded shanks screws, and other male members and threaded bodies such as nuts and collars and machined parts, #10 (base/ substrate plate), Fig 1, one side access, Fig 7, #15b nut restrainer, Fig 7, shows bolt hole) comprising: 
a substantially cup-shaped portion configured and structured with an interior profile and a top plane disposed away from a substrate plate (‘Kendrick, Figs 5 & 7, #15b);
the interior profile is configured and structured with a circular profile section and a regular hexagonal profile section (‘Kendrick, Fig 6, #15b shows hexagonal profile and a circular profile offset from the center hole), 
the regular hexagonal profile section configured and structured to receive a nut (‘Kendrick, Figs 5 & 6); and 
the interior profile is configured and structured to restrain the nut with a freedom of movement in all lateral directions substantially equal to a bolt hole  tolerance. ‘Kendrick, Fig 5, Clm 5, near #18 shows freedom of movement of the nut and bolt hole, but is silent regarding being equal to a bolt hole tolerance.
However, to modify the clearance for the freedom of movement to be equal would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
wherein the top plane of the nut restrainer has at least one centering protrusion (‘Kendrick, Fig 5, centering protrusions are near #15a, #19, #18 and #17), 
the at least one centering protrusion configured and structured with a shape and a thickness, the shape of the at least one centering protrusion having an arced inner portion (‘Kendrick, Fig 5, centering protrusions are near #15a, #19, #18 and #17), 
the arced inner portion of the at least one centering protrusion configured to allow the at least one centering protrusion to bend so as not to impede a tip of the bolt (‘Kendrick, Fig 6, focus point at center of hole).

Regarding Claim[s] 13, ‘Kendrick, discloses all the claim limitations including: nut restrainer is structured and configured to allow direct contact between any of the following: the nut and a washer, a washer and a material of the substrate plate, 
a shank of the bolt and the substrate plate, or a shank of the bolt and a fastened plate (‘Kendrick, Col. 4, ln 29 – 32, locking washers may be given).

Regarding Claim[s] 14, ‘Kendrick, discloses all the claim limitations including: regular hexagonal profile section has filleted vertices (‘Kendrick, Fig 6, shows fillets at hex corners).

Claim(s) 3 & 16 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 2,460,131 J. F. Kendrick (‘Kendrick hereafter), and in view of U.S. 6,036,804 Rayburn et al. (‘Rayburn hereafter), 

Regarding Claim[s] 3 & 16, ‘Kendrick, discloses all the claim limitations except is silent regarding: circular profile section accommodates a washer, 
Although, ‘Kendrick, teaches in Col. 4, ln 29 – 32, locking washers may be given, ‘Kendrick does not teach a washer in the circular profile section.
However, ‘Rayburn does teach a washer #W being provided in a circular profile section as shown in Fig 11.
‘Kendrick, and ‘Rayburn are silent regarding: diameter of the circular profile section is larger than a nominal diameter of the washer by approximately a minimum amount sufficient to accommodate washer size variation.
However, to modify the circular profile to a larger than nominal diameter, would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention. And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 


Allowable Subject Matter
Claim 5 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 5 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "nut restrainer is affixed to the substrate plate via welding.”
The closest prior art is as cited above (‘Kendrick).  ‘Kendrick does not teach welding, and the configuration of #15a and #15b nut retainer, does not allow a direct contact between the nut retainer and the substrate.  Therefore, to modify the prior art to include the specific limitations of claim 5, would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726       

05/12/2021